       Case 2:20-cv-04098-GAM Document 14 Filed 01/07/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GAIL K. SMITH, VMD, PhD and                     :
KARYL J. HURLEY, DVM,                           :
                Plaintiffs,                     :             CIVIL ACTION
                                                :             No. 20-04098
                    v.                          :
                                                :
PRUCO LIFE INSURANCE COMPANY,                   :
                                                :
                    Defendant.                  :


                                       ORDER

      This 7th day of January, 2021, it is hereby ORDERED that Defendant’s Motion to

Dismiss (ECF 3) is GRANTED.



                                                  /s/ Gerald Austin McHugh
                                                United States District Judge
